DETAILED ACTION
                                         Response to Amendment
 The reply filed 11/24/2011, has been entered. Claims 1 and 17 are amended. Claims 2-4, 10, 16, 18-24, and 26-32 are cancelled. Claims 1, 5-9, 11-15, 17, and 25 pending in the application.  

                                        EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and or additions be acceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no latter, than the payment of the issue fee.  
The application has been amended as follows:

	PLEASE AMEND THE CLAIMS AS FOLLOWS:


5. (Currently Amended) The method according to to claim 1, wherein the error detection code comprises a first error detection bit, the first error detection bit being associated with a 2first information bit in the information bits, and wherein distributing the bits of the error detection code in the information bits to be encoded comprises: distributing the first error detection bit to be adjacent to the first information bit by transforming at least one of a row and a column associated with the first error detection bit in the generator matrix.  

6. (Currently Amended) The method according to to claim 1, further comprising: adding frozen bits used for the polar encoding by performing bit extending on the information bits.
                                              

                                           Allowable Subject Matter 
Claims 1, 5-9, 11-15, 17, and 25 are allowed. The following is an Examiner's statement of reasons for allowance:	
			 
In view of the foregoing amendments and remarks, applicants submit that independent claims 1 and 17 are allowed. Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. Note: Claims 9, 1-15 and 25 has been previously allowed.
                           
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/
Primary Examiner,
Art Unit 2112